—Judgment, Supreme Court, New York County (Budd Goodman, J., on consolidation motion; Daniel FitzGerald J., at jury trial and sentence), rendered November 15, 2000, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously affirmed.
*192The court properly exercised its discretion in granting the People’s motion for consolidation of legally similar charges pursuant to CPL 200.20 (2) (c). In opposing the People’s motion, defendant’s efforts to show that he had important testimony to give concerning the second indictment and a strong need to refrain from testifying as to the first indictment were conclusory and unconvincing (see People v Lane, 56 NY2d 1; People v Anderson, 118 AD2d 788, 789-790, lv denied 67 NY2d 1050, cert denied 479 US 859). In any event, defendant was not prejudiced by the consolidation since his proposed defense against the second indictment would have opened the door to evidence of the crimes charged in the first indictment (see People v McCune, 210 AD2d 978, lv denied 85 NY2d 864; see also People v Hudson, 273 AD2d 83, lv denied 95 NY2d 890).
We also note that, during the consolidated trial, defendant did not testify, and that defense counsel specifically explained that this was primarily because of the court’s Sandoval ruling (which is not challenged on appeal). Moreover, there was overwhelming evidence supporting the sole charge of which defendant was convicted, and he was acquitted of the other charges.
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Saxe, Sullivan, Rosenberger and Ellerin, JJ.